Citation Nr: 1628870	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to November 17, 2010, for the award of service connection for ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to August 1967. The Veteran had service in Vietnam and was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction currently resides at the RO in Columbia, South Carolina. 

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam during the Vietnam era, and was presumed to be exposed to herbicides in-service. 

2. Ischemic heart disease was added as one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure effective August 31, 2010.  

3. The Veteran underwent cardiac bypass surgery in October 2000; on November 17, 2011, VA received the Veteran's original claim for service connection for a heart disability. 

4. There was no formal or informal claim pending for entitlement to service connection for ischemic heart disease prior to November 17, 2011. 


CONCLUSION OF LAW

Entitlement to an effective date prior to November 17, 2010, is not warranted for the award of service connection for ischemic heart disease. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The record reflects the Veteran was provided all required notice by letter mailed in November 2011, prior to the subsequent adjudication of the claim granting service connection for ischemic heart disease in July 2012.

With respect to the claim for an earlier effective date, the appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service, VA treatment records, private treatment, and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding relevant to the Veteran's effective date claim. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

III. Earlier Effective Date

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective date of an award of compensation for service connection will be the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)  (2014); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears  v. Principi, 16 Vet. App. 244 (2002).

The Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. However, since the present appeal for an earlier effective date was pending to the Board prior to March 24, 2015, the rules governing formal/informal claims apply. 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155.
Prior to March 24, 2015, VA recognized formal and informal claims. A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated. See Brannon v. West, 12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs. 38 C.F.R. § 3.816 (2015). See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175   (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i). The term "covered herbicide disease" includes ischemic heart disease. 38 C.F.R. § 3.816(b)(2). This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the dates (1) such claim was received by VA, or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(2). A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating intent to apply for compensation for the covered herbicide disability. 38 C.F.R. § 3.816(c)(2)(i).

Adding a presumptive disease is considered a liberalizing of the law previously in effect.  If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law. 38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement. 38 C.F.R. § 3.114(a)(2). Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).



III. Analysis

The Veteran contends he is entitled to an effective date prior to November 17, 2010 for the grant of service connection for ischemic heart disease, due to herbicide exposure. Specifically, the Veteran contends the effective date for award of service connection for ischemic heart disease should be October 22, 2000, as that is when he was first diagnosed with the disability and underwent surgery. In addition, the Veteran testified before the undersigned that he submitted a claim for service connection for ischemic heart disease in 2010, prior to his November 17, 2011 claim. See February 2016 hearing transcript. 

The Veteran was discharged from service in August 1967. He first submitted a claim for service connection for gunshot wound residuals of left neck and chest, as a result of injuries from Vietnam in September 1967. A rating decision in May 1968 granted service connection for residuals of gunshot wound to the left shoulder and associated injuries. See May 1968 rating decision.  There was no indication at that time of a claim for a heart disability.

The Veteran submitted a claim in February 2010 for entitlement to service connection for diabetes mellitus, type II as a result of herbicide exposure. See February 10, 2010 Application for Compensation and/or Pension. This correspondence was not a claim for entitlement to service connection for ischemic heart disease as the Veteran only addressed diabetes mellitus, type II in this claim. 

Next, the Veteran, through his representative, filed a claim on November 17, 2011 for service connection for a heart disability. See November 17, 2011 correspondence. In July 2012, the RO granted service connection for ischemic heart disease effective November 17, 2010. 

Prior to the Veteran's claim for a heart disease on November 17, 2011, the evidence reflects no communication, formal or informal, that could be interpreted as a claim for entitlement to service connection for ischemic heart disease. Nor does the evidence of record reflect that any claim, formal or informal was pending. As such, despite the Veteran's recollection during his hearing, there is not a signed document of record prior to November 17, 2011 that could reasonably be construed as a claim for service connection for ischemic heart disease. 38 C.F.R. § 3.151(a). 

VA treatment records have been associated with the claims file. VA treatment records from January 2010, note coronary artery disease in the problem list by history. See January 21, 2010. These records make no reference to the onset and etiology of the Veteran's heart disease or note treatment for such. The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. Brannon v. West, 12 Vet. App. 32, 35 (1998).
 
SSA treatment records note ongoing treatment for ischemic heart disease and are part of the claims file. These treatment records were associated with the claims file in November 2012. See SSA National Records Center Request. SSA treatment records note ongoing treatment from November 2000 through August 2003, noting follow-up from coronary artery bypass surgery in October 2000. Private treatment records from October 2000 forward, note ongoing treatment for the Veteran's ischemic heart disease and are part of the claims file. These treatment records were associated with the claims file in December 2011 and January 2012.

While the Veteran contends that submission of treatment records should be an implied claim, treatment records or examination reports may only be considered as an informal claim when such reports relate to examination or treatment of a disability for which service connection has previously been established (i.e., an increased rating claim), or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157. Here there is no evidence that the Veteran filed a claim for heart disease in October 2000, or within one year of the October 2000 surgery. In this case a claim for service connection for a heart disability was not received until November 17, 2011, and there are no prior documents which can be construed as a claim for service connection for ischemic heart disease. The Veteran's private and SSA treatment records were associated with the claims file after filing the November 17, 2011 claim. The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties. Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994). The Board finds the Veteran's contention that VA misplaced a claim in 2010 does not constitute clear evidence to the contrary as required to rebut the presumption of administrative regularity in processing of his claim for service connection. 

The Board notes the Veteran's argument that his ischemic heart disease began in October 2000, and such should be the effective date; however, such is not the controlling factor in establishing effective dates for benefits.  Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). There was no prior denial for a heart disability between 1985 and 1989. There was no prior claim for a heart disability between 1989 and the effective date of the liberalizing law in August 2010.  Rather, the Veteran requested review in November 2011 for his claim for ischemic heart disease.  That is more than one year from the August 2010 liberalizing law. Therefore, by operation of law, the earliest date possible is one year prior to the November 2011 claim, which is the date the RO established for the grant of service connection.

The Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425  (1994). For these reasons, the claim is denied.

	


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to November 17, 2010, for the award of service connection for ischemic heart disease, as due to herbicide exposure, is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


